Exhibit 10.74

FOUNDRY AGREEMENT

This amended and restated FOUNDRY AGREEMENT (the “Agreement”) is made and
entered into as of the 28th day of September, 2006 by and between Fujitsu
Limited, a corporation organized and existing under the laws of Japan, with a
registered office at 1-1, Kamikodanaka 4-chome, Nakahara-ku, Kawasaki 211-8588
Japan (“Fujitsu”); Spansion Inc., a corporation organized and existing under the
laws of Delaware, with a registered office at 915 DeGuigne Drive, Sunnyvale,
California 94088-3453, Spansion Technology, Inc., a corporation organized and
existing under the laws of Delaware (“STI”), with a registered office at 915
DeGuigne Drive, Sunnyvale, California 94088-3453, and Spansion LLC, a limited
liability company organized and existing under the laws of Delaware (“Spansion
LLC”), with a registered office at 915 DeGuigne Drive, Sunnyvale, California
94088-3453, solely in their capacities as guarantors of Spansion’s obligations
hereunder (collectively “Guarantors”); and Spansion Japan Limited, a corporation
organized and existing under the laws of Japan, with a registered office at 1-14
Nisshin-Cho, Kawasaki-ku, Kawasaki-shi, Kanagawa 210-0024 Japan (“Spansion”).

WHEREAS, Fujitsu has agreed to purchase certain assets of Spansion related to
Spansion’s JV1 and JV2 semiconductor fabrication facilities located in
Aizu-Wakamatsu, Japan pursuant to an Asset Purchase Agreement of even date
herewith by and among Fujitsu, Spansion and the Guarantors (the “Asset Purchase
Agreement”);

WHEREAS, in consideration of the foregoing purchase by Fujitsu, and as a
condition to Fujitsu’s obligation to effect such purchase, Spansion is willing
to commit to purchase specified quantities of Spansion’s products from Fujitsu,
on the terms and conditions set forth in this Agreement; and

WHEREAS, Fujitsu is willing to provide such foundry services to Spansion, on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, Fujitsu and Spansion hereby agree as follows:

1. DEFINITIONS

When used in this Agreement, the following capitalized terms shall have the
respective meanings set forth below:

1.1 “Affiliates” of a Party means any other person or entity which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Party. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
person or entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through the ownership of voting securities, by contract or
otherwise. A person or entity shall be deemed an Affiliate of a Party only so
long as such control relationship exists. For purposes of this Agreement,
Fujitsu and its Affiliates shall not be deemed to be Affiliates of Spansion

1.2 “Agreed Die Yield” is defined in Section 6.1.

 

-1-



--------------------------------------------------------------------------------

1.3 “Asset Purchase Agreement” means the Asset Purchase Agreement dated
September 28, 2006 between Fujitsu and Spansion.

1.4 “Background IP Rights” means any Intellectual Property Rights which are
(a) owned by Spansion or any of its Affiliates as of the Effective Date, or
(b) conceived, developed, written, or otherwise created (other than by any
Seconded Employee) or acquired by Spansion or any of its Affiliates on or after
the Effective Date.

1.5 “Best Efforts” shall mean the efforts that a prudent Person desiring to
achieve a particular result would use in order to achieve such result reasonably
expeditiously. An obligation to use “Best Efforts” does not require the Person
subject to such obligation to take actions that would result in a materially
adverse change in the benefits to such Person under this Agreement.

1.6 “Confidential Information” shall mean information or materials disclosed to
a Party by the other Party that are identified as, or provided under
circumstances indicating the information or materials are, confidential or
proprietary.

1.7 “Development” means any Intellectual Property Rights or Technology
conceived, developed, written, or otherwise created by any employees or
contractors of a Party, whether solely or jointly with others, after the
Effective Date and during the Term, but expressly excluding Background IP
Rights. For purposes of this definition and Section 13: (i) all Seconded
Employees who are to be transferred to Fujitsu pursuant to Section 3.1 of the
Secondment Agreement shall be deemed to be employees of Fujitsu; and (ii) all
Seconded Employees who are to return to Spansion pursuant to Section 2 and
Section 3.1.2 of the Secondment Agreement shall be deemed to be employees of
Spansion.

1.8 “Die” means an individual integrated circuit or components which when
completed create an integrated circuit.

1.9 “Effective Date” means the date of the closing of the transactions
contemplated by the Asset Purchase Agreement.

1.10 “Equipment Lease Agreement” means the Master Lease Agreement dated
September 28, 2006 between Fujitsu and Spansion.

1.11 “Gross Die per Wafer” or “GDW” means the total quantity of Die candidates
on each Wafer, whether or not the Die is operational when the Wafer has
completed the manufacturing process.

1.12 “Initial Period” is defined in Section 2.1.

1.13 “Intellectual Property Rights” means, on a world-wide basis, any and all
now known or existing, or hereafter known or existing, tangible and intangible
(a) rights associated with works of authorship, including copyrights, moral
rights and mask-works, (b) rights associated with trademarks, service marks,
trade names, logos and similar rights, (c) trade secret rights, including rights
in know-how and confidential and proprietary information, (d) rights in patents,
designs and utility models and other industrial property rights, (e) rights in
domain names; (f) all other intellectual and industrial property rights of every
kind and nature and however designated, whether arising by operation of law,
contract,

 

-2-



--------------------------------------------------------------------------------

license or otherwise, and (g) all registrations, applications, renewals,
extensions, continuations (including continuations in part), divisions,
reexaminations or reissues thereof now or hereafter existing, made or in force
(including any rights in any of the foregoing).

1.14 “Jointly Developed Technology” shall have the meaning set forth in
Section 13.2.

1.15 “JV1/JV2” shall mean, collectively, the Fujitsu semiconductor fabrication
facilities located in Aizu-Wakamatsu, Japan, known as JV1 and JV2.

1.16 “JV3” shall mean the Spansion semiconductor fabrication facilities located
in Aizu-Wakamatsu, Japan known as JV3.

1.17 “Net Die per Wafer” or “NDW” means the total quantity of Die on a Wafer
that pass the Probe Program applicable to that Wafer.

1.18 “Party” means either of Fujitsu or Spansion, and “Parties” means both
Fujitsu and Spansion.

1.19 “Person” shall mean any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or governmental authority.

1.20 “Price A” has the meaning set forth on Exhibit H.

1.21 “Price B” has the meaning set forth on Exhibit H.

1.22 “Probe Program” means the specific set of electrical and mechanical tests
as set forth in Exhibit C attached hereto which test the electrical operational
characteristics for each Die on a Wafer.

1.23 “Process Technology” shall mean the Technology used to manufacture
semiconductor wafers, but not any Technology related to integrated circuit
design, sort, testing, circuitry or other Technology specific to the integrated
circuits being manufactured.

1.24 “Qualified Process” shall mean Spansion’s proprietary wafer fabrication
processes, excluding (i) sort testing and (ii) any technology related to the
circuitry contained within, or the functionality of the Spansion product.

1.25 “Quarter” shall mean the three month accounting period that Spansion uses
for financial accounting and reporting purposes.

1.26 “Seconded Employee” has the meaning ascribed to such term in the Secondment
and Transfer Agreement dated September 28, 2006, between Fujitsu and Spansion.

1.27 “Secondment Agreement” means that certain Secondment and Transfer
Agreement, dated September 28, 2006 by and between Spansion and Fujitsu.

 

-3-



--------------------------------------------------------------------------------

1.28 “Secondment Period” has the meaning ascribed to such term in the Secondment
Agreement.

1.29 “Specifications” shall mean the written specifications for Wafers as set
forth in Exhibit C attached hereto. Spansion represents that all of the Wafers
can be manufactured in conformity with the Specifications at JV1/JV2 using the
Qualified Process and the equipment purchased or leased by Fujitsu pursuant to
the Asset Purchase Agreement, the Assigned Leases (as defined therein) or the
Master Lease Agreement attached to the Asset Purchase Agreement.

1.30 “Technology” means all computer software (in source code or object code
form), documentation, works of authorship, mask works, know-how, data and data
bases, formulas, algorithms, processes, inventions and discoveries (whether or
not patented), ideas, concepts, techniques, methods, content, technical
information, engineering, production and other designs, drawings, schematics,
specifications, confidential information, and all other information, technology
and materials, tangible or otherwise

1.31 “Term” has the meaning set forth in subsection 16.1.1.

1.32 “Unsorted Wafer Amount” has the meaning set forth on Exhibit H.

1.33 “Wafer Amount” has the meaning set forth on Exhibit H.

1.34 “Wafer Price” is defined in Section 6.3.

1.35 “Wafers” shall mean unsorted eight inch (8”) diameter silicon wafers listed
on Exhibit A attached hereto manufactured by Fujitsu for Spansion hereunder
using a Qualified Process. Spansion represents that all of the Wafers can be
manufactured at JV1/JV2 using the Qualified Process and the equipment purchased
or leased by Fujitsu pursuant to the Asset Purchase Agreement, the Assigned
Leases (as defined therein) or the Master Lease Agreement attached to the Asset
Purchase Agreement.

2. CAPACITY AND PURCHASE COMMITMENTS

2.1 The initial period for Wafer purchases under this Agreement (the “Initial
Period”) shall begin on the Closing Date (as defined in the Asset Purchase
Agreement) and end on the final day of the second Quarter of 2008, inclusive.
Spansion shall purchase, on a quarterly basis, the numbers of Wafers
corresponding to the ranges for each Quarter during the Initial Period set forth
on Exhibit D attached hereto. If the foregoing Closing Date falls within, but
not at the start of, a Quarter listed on Exhibit D attached hereto, the numbers
of Wafers for that Quarter set forth on Exhibit D shall be reduced pro rata in
proportion to the number of days remaining in that Quarter relative to the total
number of days in that Quarter. Fujitsu shall make available to Spansion,
manufacturing capacity sufficient to permit Spansion to satisfy the foregoing
purchase commitment.

2.2 If, for any Quarter during the Initial Period, Spansion fails to purchase
hereunder the minimum number of Wafers for that Quarter, as set forth on
Exhibit D (the “Minimum Purchase Commitment”), then Spansion shall pay Fujitsu
an amount equal to the product obtained by multiplying (i) .66, by (ii) the
average Wafer Price in effect for that Quarter, by (iii) the difference between
(x) the Minimum Purchase Commitment, and (y) the

 

-4-



--------------------------------------------------------------------------------

number of Wafers actually purchased by Spansion hereunder during that Quarter.
Spansion shall not be obligated to make any payment to Fujitsu pursuant to this
Section 2.2 with respect to any Quarter during the Initial Period in which
Fujitsu fails to make available to Spansion, manufacturing capacity sufficient
to permit Spansion to satisfy the Minimum Purchase Commitment for that Quarter.

2.3 If, for any Quarter during the Initial Period, (a) Spansion has submitted a
Wafer Demand Plan (as defined below) for Wafers to be manufactured and delivered
during that Quarter in accordance with Section 5.2 and in an amount that equals
or exceeds the Minimum Purchase Commitment for that Quarter, and (b) Fujitsu
fails to make available to Spansion, the Minimum Purchase Commitment, then
Fujitsu shall pay Spansion an amount equal to the product obtained by
multiplying (i) .66, by (ii) the average Wafer Price in effect for that Quarter,
by (iii) the difference between (x) the Minimum Purchase Commitment, and (y) the
number of Wafers actually manufactured by Fujitsu for Spansion hereunder during
that Quarter.

2.4 Any payment due under Section 2.2 or 2.3 shall be fully offset by the
amount, if any, of all salary and benefit costs to be reimbursed by Fujitsu or
its designated Affiliate pursuant to Sections 2.3 and 2.4 of the Secondment
Agreement and associated with any Seconded Employee returned early to Spansion
pursuant to Section 2.1.4(v) of the Secondment Agreement for the period
beginning on the date of such Seconded Employee’s early return to Spansion and
ending on the expiration date of such Seconded Employee’s Secondment Period (as
set forth on Schedule 2.1.1 of the Secondment Agreement). The amounts, if any,
payable pursuant to Section 2.2 and Section 2.3 shall be computed by Fujitsu on
a Quarterly basis during the Initial Period. Fujitsu shall provide a statement,
in reasonable detail, to Spansion within thirty (30) days after the end of any
Quarter during the Initial Period for which Fujitsu believes such a payment may
be due. If Spansion disagrees with Fujitsu’s statement, Spansion shall so notify
Fujitsu in writing within thirty (30) days of its receipt of the statement. If
Spansion does not dispute the statement within the foregoing thirty (30) day
period, the statement shall be deemed accepted, and Fujitsu or Spansion, as the
case may be, will make the payment called for by the statement within
thirty (30) days of the end of Spansion’s review period. If Spansion disputes
the statement in writing during the foregoing review period, then the matter
shall be resolved in accordance with the procedures set forth in Section 21
below.

2.5 If Spansion’s requirements for Wafers during the Initial Period exceed the
ranges set forth on Exhibit D attached hereto, Fujitsu and Spansion will address
the issue as provided in Section 5.3.

2.6 The second period for Wafer purchases under this Agreement (the “Subsequent
Period”) shall be comprised of the third Quarter of 2008 through the fourth
Quarter of 2009, inclusive. Fujitsu and Spansion will negotiate in good faith to
agree by December 31, 2007 upon (i) Spansion’s purchase commitment for the
Subsequent Period (the “Subsequent Period Commitment”), (ii) Wafer prices for
the Subsequent Period (the “Subsequent Period Price”), and (iii) any remedy
available to (x) Fujitsu in case of failure by Spansion to satisfy its minimum
purchase commitment, and (y) Spansion in case of failure by Fujitsu to make
available to Spansion the corresponding minimum manufacturing capacity (the
“Subsequent Period Remedies”). Notwithstanding the foregoing, it is agreed as
follows with respect to the Subsequent Period:

 

-5-



--------------------------------------------------------------------------------

2.6.1 Each of Fujitsu and Spansion shall prepare in writing and deliver to the
other, by no later than November 6, 2007, with respect to Spansion, a good faith
Wafer Demand Plan for the Subsequent Period in accordance with Section 5.2, and
with respect to Fujitsu, its own wafer demand plan (collectively, the
“Subsequent Period Wafer Demand Plan”).

2.6.2 If, by no later than December 31, 2007, Spansion agrees to the Fujitsu
requested minimum purchase commitments for the Subsequent Period as set forth on
Exhibit E attached hereto, then the Subsequent Period Price will remain as set
forth in Exhibit B and the Subsequent Period Remedies will remain as set forth
in Section 2.2 and 2.3, subject to adjustment as provided in Section 6.4,
Spansion shall not terminate leases early as set forth in Section 2.6.5 below,
and such Fujitsu requested minimum purchase commitments shall thereafter
constitute the Minimum Purchase Commitments for purpose of this Agreement. In
the event that the parties cannot agree by December 31, 2007, on the Subsequent
Period Commitment under this Section 2.6.2, then, subject to Section 2.6.3 and
2.6.4, Fujitsu shall not be required to provide the Spansion desired minimum
purchase commitments set forth on Exhibit E attached hereto and Spansion shall
not be required to make the minimum purchase commitments set forth on Exhibit E
attached hereto.

2.6.3 Even if Spansion does not agree to the Fujitsu requested minimum purchase
commitments on Exhibit E attached hereto, so long as the parties can agree on
the Subsequent Period Price, Fujitsu will provide the Spansion desired minimum
purchase commitments on Exhibit E attached hereto during the Subsequent Period,
provided, however, that it is agreed that (x) Spansion shall not terminate
leases early as set forth in Section 2.6.5 below if such termination would
impair Fujitsu’s ability to satisfy both its minimum manufacturing capacity
commitment to Spansion at any time during the Subsequent Period and Fujitsu’s
own manufacturing capacity needs at any time during the Subsequent Period,
(y) Subsequent Period Remedies shall remain as set forth in Section 2.2 and 2.3,
and (z) such Spansion desired minimum purchase commitments shall thereafter
constitute the Minimum Purchase Commitments for purposes of this Agreement. In
the event that the parties cannot agree by December 31, 2007, on the Subsequent
Period Price under this Section 2.6.3, then, subject to Section 2.6.2 and 2.6.4,
Fujitsu shall not be required to provide the Spansion desired minimum purchase
commitments set forth on Exhibit E attached hereto and Spansion shall not be
required to make the minimum purchase commitments set forth on Exhibit E
attached hereto.

2.6.4 If the projected combined demand for wafers by Spansion and Fujitsu as set
forth in the Subsequent Period Wafer Demand Plan is less than Wafer Amount for
the Subsequent Period, then Fujitsu will develop and provide to Spansion a
revised Fujitsu requested minimum purchase commitment for the Subsequent Period
in lieu of the Fujitsu requested minimum purchase commitment set forth on
Exhibit E attached hereto. If Spansion agrees to that proposal, then the parties
will negotiate the Subsequent Period Price pursuant to Section 6, but the
manufacturing capacity of JV1/JV2 may be limited to Unsorted Wafer Amount in
total for the combined Spansion and Fujitsu demand during the entire Subsequent
Period. In the event that the parties cannot agree by December 31, 2007, on the
Subsequent Period Price, the Subsequent Period Commitment, and the Subsequent
Period Remedies under this Section 2.6.4, then, subject to Section 2.6.2 and
2.6.3, Fujitsu shall not be required to provide the Spansion desired minimum
purchase commitments set forth on Exhibit E attached hereto and Spansion shall
not be required to make the minimum purchase commitments set forth on Exhibit E
attached hereto.

 

-6-



--------------------------------------------------------------------------------

2.6.5 Subject to Section 2.6.2 and 2.6.3, if (A) the projected combined demand
for wafers by Spansion and Fujitsu as set forth in the Subsequent Period Wafer
Demand Plan is less than Wafer Amount for the Subsequent Period or (B) the
actual agreed upon Subsequent Period Commitment together with Fujitsu’s
projected demand is less than Wafer Amount for the Subsequent Period, then each
of Spansion and Fujitsu shall have a right, in accordance with the terms of the
Equipment Lease Agreement, to terminate the Equipment Lease Agreement for some
or all of the leased equipment effective June 30, 2008, by giving notice to the
other party prior to December 31, 2007 (an “Early Termination”); provided,
however, that (a) in the event of a partial lease termination by either party,
Fujitsu may select the specific equipment as to which the Equipment Lease
Agreement will be terminated, subject to Spansion’s consent, not to be
unreasonably withheld or delayed, and (b) the manufacturing capacity of JV1/JV2
during the Subsequent Period, including, without limitation, during calendar
year 2009, may be limited to Unsorted Wafer Amount in total for the combined
Spansion and Fujitsu demand.

2.6.6 Further in the event of an Early Termination, it is understood and agreed
that (i) in fulfilling a total manufacturing capacity of Unsorted Wafer Amount
in total at JV1/JV2, Fujitsu will have reasonable discretion to utilize or close
any portion of the JV1/JV2 buildings or other facilities in order to avoid
incurring unnecessary costs, so long as Fujitsu continues to meet its
obligations as set forth in this Agreement, and (ii) Fujitsu may at any time
terminate the leases under the Equipment Lease Agreement with respect to any
leased equipment that Fujitsu reasonably determines is no longer required so
long as the termination is in accordance with the Equipment Lease Agreement.

2.7 The payments provided for in Section 2.2 and Section 2.3 above shall be
Fujitsu’s and Spansion’s, respectively, sole remedies for (i) Spansion’s failure
to satisfy the Minimum Purchase Commitment for the Initial Period or any minimum
purchase commitment applicable to the Subsequent Period, and (ii) Fujitsu’s
failure to make available to Spansion the Minimum Purchase Commitment for the
Initial Period or any minimum manufacturing capacity applicable to the
Subsequent Period. Notwithstanding anything to the contrary set forth in this
Agreement, Fujitsu shall have no liability or payment obligations whatsoever for
failure to make manufacturing capacity available to Spansion if such failure
results from (x) the equipment purchased or leased by Fujitsu from Spansion
pursuant to the Asset Purchase Agreement or the Equipment Lease Agreement
failing to conform to the representations and warranties set forth in the
foregoing agreements during the period such representations and warranties
remain in effect, or (y) with respect to the initial forty-five (45) days of the
Initial Period, breach of Spansion’s covenant set forth in Section 5.7 of the
Asset Purchase Agreement.

3. PRODUCTION

3.1 Fujitsu shall manufacture the Wafers for Spansion utilizing the Qualified
Process.

 

-7-



--------------------------------------------------------------------------------

3.2 Fujitsu shall maintain a Wafer production capacity adequate to produce, for
Spansion, the minimum number of Wafers per Quarter reflected on Exhibit D
attached hereto, which is expressed as unsorted wafer outs per Quarter.

3.3 Unless otherwise specifically provided herein, Fujitsu shall, at its own
responsibility and cost, purchase or procure raw or indirect materials or labor
required by it to manufacture the Wafers under this Agreement. Notwithstanding
the foregoing, Spansion shall be responsible for purchasing or otherwise
procuring masks as required due to wear-out or breakage as required by Fujitsu
to manufacture the Wafers under this Agreement during at least the Initial
Period. Fujitsu shall promptly return all Spansion-owned masks to Spansion upon
wear-out, breakage, cease of intended use, or the termination of this Agreement.

3.4 Spansion shall provide Fujitsu with technical assistance as reasonably
requested by Fujitsu to manufacture the Wafers for Spansion. Without limiting
the generality of the foregoing, Spansion agrees to provide such technical
assistance as reasonably requested by Fujitsu to address any yield issues. The
initial 1,000 hours of Spansion personnel time (excluding travel time) provided
for the foregoing assistance shall be provided by Spansion at no cost to
Fujitsu. The cost of any additional assistance shall be borne by Fujitsu in
accordance with Section 4.1. Fujitsu and Spansion shall each bear the travel,
housing and meal-related expenses of their respective personnel in connection
with such assistance.

4. DISPATCH OF PERSONNEL

4.1 On-site Training.

4.1.1 In addition to the technical assistance provided for in Section 3.4,
Fujitsu may request Spansion to provide on-site training of Fujitsu employees
subject to Fujitsu’s prior written request and Spansion’s written acceptance
thereof.

4.1.2 Spansion shall be responsible for causing its engineers or employees to
comply with the working rules and security instructions designated by Fujitsu.

4.1.3 All costs incurred for such engineers or employees, such as travel, meals
and housing, and including Spansion’s charges for such training, shall be borne
by Fujitsu.

4.1.4 Fujitsu shall provide Spansion’s engineers and employees with an
appropriate working environment.

4.2 Inspection and Review.

4.2.1 Presence of Spansion employees and customers at JV1/JV2

(a) Spansion may, with Fujitsu’s prior consent, which shall not be unreasonably
withheld, send specified employees to visit JV1 /JV2 to inspect the fabrication
of Wafers. Such visits shall be conducted during Fujitsu’s normal working hours
and upon reasonable notice. While visiting in JV1/JV2, Spansion employees shall
at all times fully comply with Fujitsu’s plant rules and regulations, as well as
with all reasonable instructions that may be issued by Fujitsu’s employees or
personnel. Each Party shall, at its own expense,

 

-8-



--------------------------------------------------------------------------------

indemnify and hold harmless the other party and its employees from and against
any and all direct loss or damage (including, without limitation, loss or damage
to property, personal health or life) caused by the indemnifying party’s
employees during any such visit.

(b) It is understood and agreed that Spansion may be required, under its
agreements with its customers for the sale of Spansion products manufactured
using Wafers, to allow such customers to inspect the JV1/JV2 facilities for
quality assurance purposes. Fujitsu agrees to permit such inspections for such
purposes, on the same terms as apply to Spansion employee visits pursuant to
subsection (a) above. Spansion shall be responsible for supervising any such
customer employees and for their conduct while at JV1/JV2. Without limiting the
generality of the foregoing, Spansion’s indemnification obligations pursuant to
subsection (a) above shall apply to any such customer employees to the same
extent as if they were Spansion employees.

(c) Spansion and Fujitsu may, from time to time, arrange for Spansion employees
to work at JV1/JV2 on mutually-agreed terms and conditions. At a minimum,
Fujitsu will grant these employees access to JV1/JV2 to the extent necessary for
them to perform their duties, as well as access to standard employee facilities.
Fujitsu will allow any such Spansion employees to be active participants on
problem solving teams with respect to the manufacture of Wafers. Such Spansion
employees shall abide by the policies and regulations of Fujitsu, and Spansion
shall, at Fujitsu’s request, remove or replace any Spansion employee who fails
to do so.

4.2.2 System Review. Fujitsu agrees to participate in regular quality system
reviews for all Wafers. Spansion shall provide the details of such reviews to
Fujitsu in writing at least one month in advance.

4.2.3 Business Review Meetings. The Parties will plan and schedule business
reviews at least quarterly. The review will focus on current and forecast
business activities, feedback on performance and factory metrics, key
improvement programs and activities focused on enabling the relationship between
the Parties and will review the status of open issues and action items.

5. PRODUCTION PLANS

5.1 For every Quarter during the term of this Agreement, Fujitsu shall provide
Spansion with the following information which is required by Spansion to make
its production plan for the next four Quarters:

 

  •   Weekly Wafer starts capacity

 

  •   Weekly unsorted Wafer outs capacity

 

  •   Cycle time for Wafer fabrication

 

  •   Line yield

 

  •   Weekly operation rate

 

  •   Risk input start schedule for new Wafers

 

-9-



--------------------------------------------------------------------------------

5.2 Spansion shall prepare in writing and deliver to Fujitsu, by no later than
fifty-five (55) days before the start of each Quarter, a good faith Wafer demand
forecast for the four Quarters immediately following the then-current Quarter,
based on the information provided by Fujitsu under Section 5.1 above and demand
forecasts from Spansion’s customers (the “Wafer Demand Plan”). Within five (5)
business days after Fujitsu’s receipt of a Wafer Demand Plan, Fujitsu shall
either accept or reject the portion of the Wafer Demand Plan for the Quarter
immediately following the then-current Quarter, which shall be referred to as
the “Quarter Beginning Plan” or “QBP”. Fujitsu may not reject a proposed QBP
within the range specified in Exhibit D for the Initial Period or Exhibit E or
such other range as is applicable to the Subsequent Period. QBPs shall also
specify the delivery dates for the Wafers specified in that QBP and the
preliminary mix of Spansion products for the Wafers.

5.3 Fujitsu shall use Best Efforts to allocate production capacity sufficient to
sustain QBPs it has accepted and to manufacture the Wafers in accordance with
such QBPs. Further, in any Quarter, Fujitsu will use commercially reasonable
efforts to provide manufacturing capacity for up to one hundred twenty percent
(120%) of the number of Wafers specified in the QBP for that Quarter, as
reasonably requested by Spansion; provided, however, that in no event will
Fujitsu be required to provide additional capacity if it would result in Fujitsu
not being able to meet its own manufacturing needs.

5.4 QBPs shall be firm and binding on Spansion for the overall number of Wafers
specified therein. Spansion may request, on a weekly basis, reasonable changes
to a QBP already accepted by Fujitsu pursuant to Section 5.2. Fujitsu shall not
unreasonably withhold its consent to such requests, provided that (i) Spansion
may not request any alterations in the overall number of Wafers to be produced;
and (ii) Spansion may not request any changes in product mix if production of
the relevant Wafers has either already commenced or is scheduled to commence
within three (3) business days of the applicable QBP update request.

5.5 Notwithstanding anything to the contrary in this Section 5, and further
notwithstanding Fujitsu’s acceptance of any Wafer Demand Plan, the Parties shall
remain liable for their minimum purchase and capacity commitments as set forth
in Section 2 above.

6. YIELD METRICS AND DIE PRICING

6.1 Agreed Die Yield. For each Quarter, Fujitsu and Spansion shall discuss and
mutually agree upon the target NDW yield for that Quarter on a Spansion
process-by-process basis (the “Agreed Die Yield”). The Agreed Die Yield for the
first Quarter of the Initial Period is set forth on Exhibit G attached hereto.
The Agreed Die Yield shall be revised and mutually agreed upon by the Parties
every Quarter based on the actual NDW yields achieved by Fujitsu in the previous
Quarter. In the event that the Parties do not agree on an Agreed Die Yield for a
given Quarter, the Agreed Die Yield for the previous Quarter shall apply.

6.2 Yield Improvement. Fujitsu shall perform yield improvement activities when
necessary to improve Die yields to equal or exceed agreed-upon NDWs, and shall
bear the cost associated with such Die yield improvement. The sole liability of
Fujitsu for failure to attain the Agreed Die Yield in any Quarter shall be the
Wafer Price Adjustment provided for in Section 6.2.1 below.

6.3 Wafer Price. Spansion shall pay Fujitsu a price per Wafer manufactured by
Fujitsu for Spansion hereunder (the “Wafer Price”). The Wafer Price shall be in
Japanese

 

-10-



--------------------------------------------------------------------------------

Yen. For the Initial Period, the Wafer Price shall be as set forth on Exhibit B
attached hereto and subject to adjustment pursuant to Section 6.4. For the
Subsequent Period, the Parties shall negotiate the Wafer Price in good faith
based on the principle that the Wafer Price shall be sufficient to cover (i) all
costs incurred by Fujitsu in manufacturing the Wafers for Spansion, and (ii) a
commercially reasonable margin. If Fujitsu provided manufacturing capacity to
Spansion during the Initial Period in excess of the ranges set forth on
Exhibit D attached hereto pursuant to Section 5.3, then notwithstanding the
foregoing provisions of this Section 6.3, the Wafer Price for those Wafers
manufactured in excess of the upper end of the ranges set forth on Exhibit D
shall be as follows: (a) during each Quarter of 2007, Price A; and (b) during
the first and second Quarters of 2008, Price B.

6.4 Yield Based Adjustment to Wafer Price set forth in Exhibit B. The actual
price paid by Spansion to Fujitsu for Wafers during the Initial Period will be
adjusted as follows:

6.4.1 If the Net Die per Wafer for all Wafers delivered during a Quarter of the
Initial Period is less than the product obtained by multiplying (i) the Gross
Die per Wafer for all such Wafers, by (ii) the Agreed Die Yield, by (iii) .97,
then the actual price to be paid by Spansion to Fujitsu for those Wafers will be
determined using the following formula:

 

Wafer Price       ×       

NDW

        Agreed Die Yield x GDW   

where “Wafer Price” is as set forth in Exhibit B and “×” stands for the
arithmetic multiplication operator.

6.4.2 If the Net Die per Wafer for all Wafers delivered during a Quarter of the
Initial Period is greater than the product obtained by multiplying (i) the Gross
Die per Wafer for all such Wafers, by (ii) the Agreed Die Yield, by (iii) 1.03,
then the actual price to be paid by Spansion to Fujitsu for those Wafers will be
determined using the following formula (definitions in Section 6.4.1 apply
here):

 

Wafer Price       ×       

NDW

        Agreed Die Yield x GDW   

Any adjustments arising from the operation of this Section 6.4 shall be computed
by Fujitsu on a Quarterly basis during the Initial Period. Fujitsu shall provide
a written statement, in reasonable detail, to Spansion within thirty (30) days
after the end of any Quarter during the Initial Period for which Fujitsu
believes a yield-based adjustment is present. If Spansion disagrees with
Fujitsu’s statement, Spansion shall so notify Fujitsu in writing within thirty
(30) days of its receipt of the statement. If Spansion does not dispute the
statement within the foregoing thirty (30) day period, the statement shall be
deemed accepted, and Fujitsu or Spansion, as the case may be, will make the
payment called for by the statement within thirty (30) days of the end of
Spansion’s review period. If Spansion disputes the statement is writing during
the foregoing review period, then the matter shall be resolved in accordance
with the procedures set forth in Section 21 below. The foregoing shall apply
only to price adjustments pursuant to this Section 6.4 and shall not be deemed
to modify Spansion’s obligation to pay Fujitsu’s invoices for Wafers in
accordance with Section 9.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.4, the yield-based
adjustment to price will be calculated separately for each Spansion process.

7. PURCHASE ORDERS

7.1 Spansion shall place purchase orders with Fujitsu by no less than forty-five
(45) days before the applicable delivery dates for the quantities of Wafers set
forth on the applicable QBP. Each purchase order shall specify the purchase
order number, part numbers, quantities, unit prices, total prices, delivery
dates and any other items to be agreed upon between the Parties.

7.2 In the event a change in the product composition of Wafers is agreed to by
the Parties in accordance with Section 5.4 above, Spansion shall immediately
place an amended purchase order to reflect the change. Neither Spansion’s
submission of any purchase order nor Fujitsu’s manufacture and delivery of
Wafers in accordance therewith shall in any way alter the Parties’ minimum
purchase and capacity commitments as set forth in Section 2 above.

8. DELIVERY

8.1 Unless otherwise agreed upon by both Parties, Fujitsu shall deliver the
Wafers to Spansion Ex-Factory JV1/JV2. Title and risk of loss shall pass from
Fujitsu to Spansion upon Fujitsu’s placement of the Wafers at Spansion’s
disposal at JV1/JV2.

8.2 Partial deliveries are allowed, so long as full delivery of the appropriate
quantities is made by the delivery dates specified in the respective purchase
orders. Such partial deliveries may be invoiced individually or in combination
with all other partial delivery(s) made for the same purchase orders.

8.3 In the event Fujitsu believes that it may not be able to deliver the Wafers
in accordance with the agreed QBP, Fujitsu shall notify Spansion as soon as
possible in writing of the potential delay and provide further updated delivery
schedules. If Fujitsu notifies Spansion of a confirmed delay in delivery which
is equal to or greater than five (5) working days, Fujitsu shall use reasonable
efforts to minimize or prevent further delays in delivery occurring as a result
of such delay, and shall provide Spansion with details of such efforts.

8.4 Within ten (10) working days after a delivery of unsorted Wafers, and within
twenty-one (21) working days after delivery of Wafers sorted by Fujitsu in
accordance with the Sort Services Agreement between Fujitsu and Spansion, in
each case in accordance with Section 8.1, Spansion shall perform acceptance
testing in accordance with mutually agreed upon acceptance criteria. Spansion
shall notify Fujitsu in writing of the results of such acceptance testing within
the foregoing period. Spansion’s failure to notify Fujitsu in writing of
rejection of any Spansion product during the foregoing period shall be deemed
acceptance by Spansion of the Spansion products in question.

9. PAYMENT

All payments from Spansion to Fujitsu shall be made in Japanese Yen by
telegraphic transfer to a bank account notified by Fujitsu to Spansion within
sixty (60) days after the invoice date. In the event of any discrepancy between
actual amounts paid to Fujitsu by

 

-12-



--------------------------------------------------------------------------------

Spansion and actual quantities of Spansion products delivered by Fujitsu to
Spansion, the Party claiming a discrepancy shall inform the other Party in
writing in a timely manner, and the Parties shall adjust the relevant payment
amount promptly after receipt of such notice. Spansion shall be responsible for
and shall pay all consumption taxes and other taxes based on Fujitsu’s provision
of foundry services hereunder, other than taxes imposed on Fujitsu based on
Fujitsu’s net income.

10. WARRANTY

10.1 Fujitsu warrants that the Wafers delivered hereunder shall (1) conform to
the applicable Specifications, (2) be free from defects in materials and
workmanship under normal use and service for a period of twelve (12) months from
the date of delivery by Fujitsu, (3) conform to Spansion’s current manufacturing
conditions and production standards, and (4) be clear of any liens,
restrictions, encumbrances, and other claims. If, during such twelve (12) month
period, (i) Spansion notifies Fujitsu in writing within two (2) weeks of
discovery of any defect in the Wafers, and provides a detailed description of
the alleged defect, and Fujitsu determines, to its reasonable satisfaction, that
such Wafers are in fact defective and that such defect was not caused by
accident, abuse, misuse, neglect, improper installation, repair or alteration by
someone other than Fujitsu, or by any other reason not attributable to Fujitsu,
then Fujitsu shall either replace such defective Wafers within eight (8) weeks
pursuant to mutually agreed upon RMA procedures, or credit their purchase price
to Spansion, at Spansion’s option.

10.2 Persistent Failure. In the event repeated field failures occur with respect
to Wafers, or a significant field failure occurs which requires immediate
attention, Fujitsu and Spansion will discuss a solution in good faith.

10.3 THE FOREGOING WARRANTY SHALL BE EXCLUSIVE AND IN LIEU OF ANY AND ALL OTHER
WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A PARTICULAR
PURPOSE.

11. QUALITY CONTROL

11.1 Fujitsu shall maintain an ISO/TS 16949:2002 compliant quality control
system in order to ensure that the Wafers to be manufactured by Fujitsu shall
conform to the applicable Specifications in all material respects.

11.2 Fujitsu shall provide information regarding its quality control system when
Spansion reasonably requests in writing that any such information be provided to
Spansion. Any such information shall be deemed Confidential Information of
Fujitsu

11.3 Fujitsu shall keep and maintain the quality records of Wafer processing and
outgoing test results for each lot for five (5) years after the delivery of such
lot to Spansion. Fujitsu shall provide Spansion with such records upon
Spansion’s reasonable request. Such records will be considered Confidential
Information of both Parties.

11.4 Subject to Fujitsu’s reasonable security and confidentiality requirements,
Spansion may conduct an inspection and audit of the quality and test results
records relevant to Wafers upon reasonable advance notice of at least three (3)
weeks to Fujitsu. These audits will occur no more often than annually, unless
there is good cause for Spansion to conduct an additional inspection or audit.

 

-13-



--------------------------------------------------------------------------------

11.5 Spansion and Fujitsu shall hold meetings to exchange or discuss information
regarding quality and reliability of the Wafers.

11.6 Fujitsu shall promptly notify Spansion in writing whenever Fujitsu has
reason to believe that the Wafers may not conform to the Specifications, and
both Parties agree to discuss and agree on the means to fix the problem.

12. CONFIDENTIAL INFORMATION

12.1 During the term of this Agreement, each Party may disclose its Confidential
Information to the other Party in furtherance of the purposes of this Agreement.
Confidential Information may be used solely for the express purpose of this
Agreement.

12.2 Other than for the express purpose of this Agreement each Party agrees not
to disclose, use or permit the disclosure or use by others of any Confidential
Information of the other Party unless and to the extent such Confidential
Information (i) is not marked or designated in writing as confidential and is
provided for a purpose that reasonably contemplates disclosure to or use any
others, (ii) becomes a matter of public knowledge through no action or inaction
of the Party receiving the Confidential Information, (iii) was in the receiving
Party’s possession before reception from the Party providing such Confidential
Information, (iv) is rightfully received by the receiving Party from a third
party without any duty of confidentiality, (v) is disclosed to a third party by
the Party providing the Confidential Information without a duty of
confidentiality on the third party, (vi) is disclosed with the prior written
approval of the Party providing such Confidential Information, or (vii) is
independently developed by the receiving Party without any use of the other
Party’s Confidential Information. Information shall not be deemed to be
available to the general public for the purpose of exclusion (ii) above with
respect to each Party (x) merely because it is embraced by more general
information in the prior possession of recipient or others, or (y) merely
because it is expressed in public literature in general terms not specifically
in accordance with the Confidential Information.

12.3 In furtherance, and not in limitation, of the foregoing Section, each Party
agrees to do the following with respect to any such Confidential Information:
(i) exercise the same degree of care to safeguard the confidentiality of, and
prevent the unauthorized use of, such information as that Party exercises to
safeguard the confidentiality of its own confidential and proprietary
information; (ii) restrict disclosure of such information to those of its
employees and agents who have a “need to know”; and (iii) instruct and require
such employees and agents to maintain the confidentiality of such information
and not to use such information except as expressly permitted herein. Each Party
further agrees not to remove or destroy any proprietary or confidential legends
or markings placed upon any documentation or other materials.

12.4 The forgoing confidentiality obligation shall also apply to the contents of
this Agreement.

12.5 The obligations under this Section shall not prevent the Parties from
disclosing the Confidential Information to any court or government agency as
required by law

 

-14-



--------------------------------------------------------------------------------

(provided that the Party intending to make such disclosure in such circumstances
has given prompt notice to the other Party prior to making such disclosure so
that such other Party may seek a protective order or other appropriate remedy
prior to such disclosure and cooperates with such other Party in seeking such
order or remedy). Nothing in this Section shall prevent Spansion from complying
with any disclosure requirements of the Securities and Exchange Commission with
prior notice to Fujitsu sufficient for Fujitsu to seek a protective order or
confidential treatment for any of its Confidential Information.

12.6 The obligations under this Section shall apply with respect to any
Confidential Information for a period of ten (10) years from the date of
disclosure of such Confidential Information to the receiving Party, unless, with
respect to any particular Confidential Information, the providing Party in good
faith notifies the receiving Party that a longer period shall apply, in which
case the obligations under this Section with respect to such Confidential
Information shall apply for such longer period.

13. INTELLECTUAL PROPERTY RIGHTS

13.1 Nothing in this Agreement shall be deemed to grant either Party, by
implication, estoppel or otherwise, any licenses or other rights under or with
respect to the Intellectual Property Rights of the other Party, provided that
nothing herein shall be interpreted to limit Spansion’s right to export, import,
offer to sell, sell, use or otherwise dispose of any Wafers purchased pursuant
to this Agreement.

13.2 Jointly Developed Technology shall mean any Process Technology-related
Development that is conceived, developed, written or otherwise created, either
(i) jointly by employees or contractors of Spansion together with employees or
contractors of Fujitsu, (ii) solely by employees or contractors of Fujitsu using
or embodying Spansion Confidential Information or Spansion Intellectual Property
Rights, or (iii) solely by employees or contractors of Spansion using or
embodying Fujitsu Confidential Information or Fujitsu Intellectual Property
Rights, in each case during and in the course of the transactions contemplated
by this Agreement. The ownership of and the right to file for any patent or
utility model (“Patent”), copyrights, trade secret rights or other intellectual
property rights (excluding mask work rights) for any Jointly Developed
Technology shall be jointly owned by Spansion and Fujitsu. The Parties agree to
cooperate in applying for, prosecuting and maintaining any jointly owned Patent
and in protecting jointly owned other intellectual property rights and shall
equally share the expenses thereof. Each Party shall have the right to make,
have made, use, sell, offer to sell, export, import or otherwise dispose of
products and processes using the jointly owned Patent and other intellectual
property rights (excluding mask work rights) and to license third parties
without accounting to the other Party unless otherwise mutually agreed upon in
writing.

13.3 When any Development is conceived, developed, written or otherwise created
solely by employees or contractors of a Party, without using or embodying the
other Party’s Confidential Information or Intellectual Property Rights, the
ownership of all Intellectual Property Rights covering such Development shall
rest solely with that Party. The Party owning any such Developments shall have
the sole right to obtain and hold in its own name copyrights, mask work
registrations and similar protections which may be available with respect to
such Developments and to prepare, file and prosecute patent applications and to
obtain, and maintain and enforce patents covering such Developments.

 

-15-



--------------------------------------------------------------------------------

13.4 Spansion shall retain all ownership rights in all Background IP.

13.5 Spansion hereby assigns and agrees to assign, and will cause its
Affiliates, as applicable, to assign, to Fujitsu or its designated Affiliate an
undivided one-half interest in any Jointly Developed Technology conceived,
developed, written or otherwise created solely by employees or contractors of
Spansion using or embodying Fujitsu Confidential Information or Fujitsu
Intellectual Property Rights, so that such Jointly Developed Technology is owned
one-half by Fujitsu or its designated Affiliate. Spansion will, and will cause
its relevant Affiliates to, provide Fujitsu or its designated Affiliate with
reasonable assistance and cooperation (which may include executing written
instruments as may be reasonably requested by Fujitsu or its designated
Affiliate) in applying for, prosecuting, obtaining, perfecting and enforcing its
Intellectual Property Rights in such Jointly Developed Technology; provided that
the out-of-pocket expenses reasonably incurred by Spansion and its Affiliates in
providing such assistance and cooperation are reimbursed by Fujitsu or its
designated Affiliate. Fujitsu hereby assigns and agrees to assign, and will
cause its Affiliates, as applicable, to assign, to Spansion or its designated
Affiliate an undivided one-half interest in any Jointly Developed Technology
conceived, developed, written or otherwise created solely by employees or
contractors of Fujitsu using or embodying Spansion Confidential Information or
Spansion Intellectual Property Rights, so that such Jointly Developed Technology
is owned one-half by Spansion or its designated Affiliate. Fujitsu will, and
will cause its relevant Affiliates to, provide Spansion or its designated
Affiliate with reasonable assistance and cooperation (which may include
executing written instruments as may be reasonably requested by Spansion or its
designated Affiliate) in applying for, prosecuting, obtaining, perfecting and
enforcing its Intellectual Property Rights in such Jointly Developed Technology;
provided that the out-of-pocket expenses reasonably incurred by Fujitsu and its
Affiliates in providing such assistance and cooperation are reimbursed by
Spansion or its designated Affiliate. Each Party agrees, and agrees to cause its
respective affiliates, not to enforce against any Seconded Employee any right
such Party may have under its applicable policies and agreements regarding
confidential information and inventions to prohibit such Seconded Employees from
disclosing and assigning Developments and Jointly Developed Technology solely as
authorized above in this Section 13.

13.6 Each Party agrees to cause its employees (including Seconded Employees) and
contractors to execute any assignments or other documents reasonably necessary
to effectuate the provisions of this Section 13.

14. THIRD PARTY CLAIMS

14.1 Indemnity. Spansion shall at its own expense defend Fujitsu from and
against any third party claim, action or proceeding to the extent that it
relates to or results from the Wafers and/or the Spansion products that include
such Wafers allegedly infringing, violating or misappropriating any Intellectual
Property Right of any third party (singly, a “Claim” and collectively,
“Claims”). For purposes of this Agreement, a Claim includes not only a formal
action or proceeding, but also a written assertion or accusation of any
violation or infringement of a third party’s rights or interests and/or a demand
that Fujitsu pay money, whether as a licensee fee or royalty for Intellectual
Property Rights or otherwise, and/or take or refrain from taking any action. For
purposes of this Section 14, the term Intellectual Property Rights shall be
limited to patents, copyrights, mask work rights, trade secrets and trademarks;
provided, however, that for purposes of this Section 14, the term “trademarks”

 

-16-



--------------------------------------------------------------------------------

shall be limited to those trademarks where Spansion (or its subcontractors or
agents), and not Fujitsu, has performed the research and registration work to
validate the availability of the trademark in the applicable jurisdictions.
Spansion agrees to indemnify Fujitsu and hold it harmless from and against any
damages, costs and expenses (including without limitation any reasonable
attorneys’ fees and costs) finally awarded against Fujitsu by a court of
competent jurisdiction or in a settlement that may result from any such Claim;
provided that (i) Fujitsu notifies Spansion promptly in writing of the Claim;
and (ii) Fujitsu provides Spansion, at Spansion’s expense, with all reasonable
assistance, information, and authority to perform these duties. Any delay by
Fujitsu in notifying Spansion of a Claim shall not relieve Spansion of its
obligations under this Section 14, except to the extent (and only to the extent)
that Spansion’s ability to defend such Claim is materially prejudiced by such
delay. Spansion shall have sole control of the defense and all related
settlement negotiations related to a Claim, provided that if the Claim is
brought by a customer of Fujitsu, Spansion shall consult with Fujitsu on the
handling of such Claim, and provided further that Spansion will not settle the
Claim without Fujitsu’s prior written consent (such consent not to be
unreasonably withheld or delayed) where the Claim or the defense thereof could
give rise to criminal liability of Fujitsu, could reasonably be expected to have
a material adverse effect on Fujitsu’s business or involves a material risk of
the sale, forfeiture or loss of, or the creation of any material lien on,
Fujitus’s property. Fujitsu will have the right to have its own counsel
participate in the defense of any such Claim at Fujitsu’s own expense.

14.2 Sole Obligation. THE FOREGOING SPANSION INDEMNITIES STATE THE SOLE
OBLIGATION AND EXCLUSIVE LIABILITY OF SPANSION TO FUJITSU, AND FUJITSU’S SOLE
RECOURSE AND REMEDY AGAINST SPANSION, FOR ANY CLAIMS.

15. LIMITATION OF LIABILITY

15.1 EXCEPT FOR INFRINGEMENT OR VIOLATION OF A PARTY’S INTELLECTUAL PROPERTY
RIGHTS, SPANSION’S OBLIGATIONS UNDER SECTION 14, OR A BREACH OF OBLIGATIONS
RELATING TO CONFIDENTIAL INFORMATION, IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE
PROVISION OF FOUNDRY SERVICES HEREUNDER, EVEN IF THE PARTY KNEW, SHOULD HAVE
KNOWN OR HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

15.2 Except for infringement or violation of a Party’s Intellectual Property
Rights, Spansion’s obligations under Section 14, or a breach of obligations
relating to Confidential Information, in no event shall either Party’s liability
arising in any way out of this Agreement or the provision of foundry services
hereunder exceed the amounts paid to Fujitsu under this Agreement within the
twelve (12) months preceding the date of notice of the applicable claim.

16. TERM AND TERMINATION

16.1 Term.

 

-17-



--------------------------------------------------------------------------------

16.1.1 This Agreement shall become effective as of the Effective Date and shall
remain in effect until December 31, 2009 (the “Term”), unless extended pursuant
to Section 16.1.2 below. Notwithstanding the foregoing, it is understood and
agreed that Sections 3.4, 4.1, 5.1, 5.2, 7.1, 12, 22 and 28 hereof shall be
effective as of February 1, 2007; provided, however, that if the closing under
the Asset Purchase Agreement does not occur, any purchase orders placed by
Spansion pursuant to Section 7.1 shall be terminated and of no force or effect.

16.1.2 Unless this Agreement has been earlier terminated, Fujitsu and Spansion
agree to enter into discussions prior to December 31, 2008 with the aim of
determining, by December 31, 2008, whether or not Fujitsu will continue to
provide foundry services to Spansion after the expiry of the Term, and the terms
and conditions applicable to any such continuation. During the Term, Fujitsu
agrees to give Spansion at least twelve (12) months prior notice of its intent
to cease providing foundry services hereunder to Spansion following December 31,
2009; provided, however, that Fujitsu and Spansion shall negotiate in good faith
to agree upon Spansion’s purchase commitment and Wafer Prices for any period
following December 31, 2009 during which this Agreement remains in effect.

16.2 Notwithstanding the provisions of Section 16.1, either Party may at its
option terminate this Agreement, without liability to the other Party, in the
event that the other Party fails to correct or cure any material breach by such
other Party of any covenant or obligation under this Agreement within sixty (60)
days after receipt by such other Party of a written notice from the
non-defaulting Party specifying such breach.

16.3 If this Agreement is terminated in accordance with Section 16.2 above, any
effective purchase order at the time of termination shall continue to be
effective and this Agreement shall govern such purchase order until it expires.
Fujitsu may utilize the Confidential Information of Spansion to the extent it is
required for Fujitsu to fulfill its obligations under such purchase order.
Disposition of Confidential Information of Spansion when such purchase order
expires shall be subject to the following section.

16.4 Each Party shall cease the usage of Confidential Information provided by
the other Party hereunder after the termination or expiration of this Agreement.
After expiration or termination of this Agreement, each Party shall without
delay, return to the other Party all Confidential Information provided by the
other Party hereunder, including any copies and extracts thereof.

16.5 The provisions of Sections 9, 10, 12, 13, 14, 15, 16, 21, 22 and 24 shall
survive the termination or expiration of this Agreement. Any termination or
expiration of this Agreement shall not affect any payment obligations existing
under this Agreement at the time of such termination or expiration.

17. FORCE MAJEURE

Neither Party shall be liable for failure to perform, in whole or in part, its
obligations under this Agreement if such failure is caused by any event or
condition not reasonably within the control of the affected Party, including,
without limitation, by fire, flood, typhoon, earthquake, explosion, strikes,
labor troubles or other industrial disturbances, unavoidable accidents, war
(declared or undeclared), acts of terrorism, sabotage, embargoes, blockage, acts
of governmental authorities, riots, insurrections, or any other cause beyond the

 

-18-



--------------------------------------------------------------------------------

reasonable control of a Party; provided that the affected Party promptly
notifies the other Party of the occurrence of the event of force majeure set
forth above and takes all reasonable steps necessary to resume performance of
its obligations so interfered with.

18. NOTICE

All notices required or permitted to be given hereunder shall be in writing by
first class certified or registered airmail, or by recognized courier service,
postage prepaid or facsimile or e-mail, if confirmed or acknowledged, to the
address specified in the first paragraph of this Agreement or to such other
address as may be specified in writing by the addressed Party to other Party in
accordance with this Section 18. All notices shall be provided to each Party’s
Chief Executive Officer or President and each Party’s Legal Department.

Each such notice or other communication shall for all purposes be treated as
effective or as having been given as follows: (i) if delivered in person, when
delivered; (ii) if sent by airmail, at the earlier of its receipt or at 5 p.m.,
local time of the recipient, on the seventh (7th) day after deposit in a
regularly maintained receptacle for the disposition of mail or air mail, as the
case may be; (iii) if sent by recognized courier service, on the date shown in
the written confirmation of delivery issued by such delivery service; and
(iv) if sent by facsimile/e-mail, on the next business day following date which
proves its sending. Either Party may change the address and/or addressee(s) to
whom notice must be given by giving appropriate written notice at least
seven (7) days prior to the date the change becomes effective.

19. MODIFICATIONS

This Agreement shall not be modified or amended, in whole or part, except by a
writing executed by duly authorized representatives of the Parties.

20. SEVERABILITY

If any term or provision of this Agreement shall be determined to be invalid or
unenforceable under the applicable law, such provision shall be deemed severed
from this Agreement, and a reasonable valid provision to be mutually agreed upon
shall be substituted. In the event that no reasonable valid provision can be so
substituted, the remaining provisions of this Agreement shall remain in full
force and effect, and shall be construed and interpreted in a manner that
corresponds as far as possible with the intentions of the Parties as expressed
in this Agreement.

21. RESOLUTION OF DISPUTES

The Parties shall use their best efforts to resolve by mutual agreement any
disputes, controversies or differences which may arise from, under, out of or in
connection with this Agreement. If such disputes, controversies or differences
cannot be resolved, the dispute resolution set forth on Exhibit E shall control.

22. GOVERNING LAW

The validity, construction, performance and enforceability of this Agreement
shall be governed in all respect by the laws of Japan.

 

-19-



--------------------------------------------------------------------------------

23. HEADINGS

The Section and other headings contained in this Agreement are for convenience
of reference only and shall not be deemed to be a part of this Agreement or to
affect the meaning or interpretation of this Agreement.

24. EXPORT CONTROL

Without in any way limiting the provisions of this Agreement, each of the
Parties agrees that no Wafers procured from or technical information disclosed
by the other Party under this Agreement are intended to or shall be exported or
re-exported, directly or indirectly, to any destination restricted or prohibited
by applicable laws of the U.S.A. and Japan without necessary authorization by
the applicable governmental authorities.

25. ASSIGNMENT

Neither this Agreement nor any of the rights and obligations created hereunder
may be assigned, transferred, pledged, or otherwise encumbered or disposed of,
in whole or in part, whether voluntarily or by operation of law or otherwise, by
any Party without the prior written consent of the other Party; provided,
however, that either Party may assign its rights and obligations under this
Agreement to any of its majority-owned subsidiaries. This Agreement shall inure
to the benefit of and be binding upon the Parties’ permitted successors and
assignees.

26. GUARANTEE

26.1 Spansion U.S., as the sole stockholder of STI and the owner of a sixty
percent (60%) membership interest in Spansion LLC, STI, as the owner of a forty
percent (40%) membership interest in Spansion LLC, and Spansion LLC, as the sole
stockholder of Spansion, are parties to this Agreement solely in their
capacities as Guarantors. Spansion LLC hereby agrees to take all actions
necessary to cause Spansion to comply with the terms and conditions of this
Agreement. Spansion LLC further hereby guarantees, and shall be fully liable
for, Spansion’s performance of all of Spansion’s obligations hereunder. Spansion
U.S. and STI each hereby agrees to take all actions necessary to cause Spansion
LLC to comply with the terms of this Section 26. Spansion U.S. hereby agrees to
take all actions necessary to cause STI to comply with the terms of this
Section 26.

27. ENTIRE AGREEMENT

This Agreement and its Exhibits attached hereto set forth the entire
understanding between Spansion and Fujitsu with respect to the subject matter
hereof and merges all prior agreements, dealings, and negotiations. This
Agreement shall govern any sales and/or purchase contract between Spansion and
Fujitsu for the sale and purchase of the Wafers. Any terms or conditions printed
on the face or the reverse side of any Spansion purchase order, confirmation or
other instrument that conflict with or purport to supplement those of this
Agreement shall be of no force or effect.

 

-20-



--------------------------------------------------------------------------------

28. PUBLIC ANNOUNCEMENT

The Parties agree that the details connected with this Agreement shall not be
published or disclosed without written agreement between the Parties.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
signed and executed on the date and year first above written.

 

Fujitsu Limited   Spansion Japan Limited By:  

/s/ Hiraoki Kurokawa

  By:  

/s/ Kazunori Imaoka

Name:   Hiraoki Kurokawa   Name:   Kazunori Imaoka Title:   President   Title:  
President     Spansion Inc.     By:  

/s/ Robert C. Melendres

    Name:   Robert C. Melendres     Title:   Executive Vice President       and
General Counsel     Spansion Technology, Inc.     By:  

/s/ Robert C. Melendres

    Name:   Robert C. Melendres     Title:   Executive Vice President       and
General Counsel     Spansion LLC     By:  

/s/ Robert C. Melendres

    Name:   Robert C. Melendres     Title:   Executive Vice President       and
General Counsel